

Exhibit 10.6
CFO – February 2020


NON-QUALIFIED STOCK OPTION AGREEMENT
A Stock Option (the “Option”) granted by Newell Brands Inc., a Delaware
corporation (the “Company”), to the employee (the “Optionee”) named in the
option letter provided to the Optionee (the “Award Letter”), for common stock,
par value $1.00 per share and related common stock purchase rights (the “Common
Stock”), of the Company, shall be subject to the following terms and conditions
and the provisions of the Newell Rubbermaid Inc. 2013 Incentive Plan, a copy of
which is provided to the Optionee and the terms of which are hereby incorporated
by reference (the “Plan”). Unless otherwise provided herein, capitalized terms
of this Agreement shall have the same meanings ascribed to them in the Plan.
1.Stock Option Grant. Subject to the provisions set forth herein and the terms
and conditions of the Plan, and in consideration of the agreements of the
Optionee herein provided, the Company has granted to the Optionee an Option to
purchase from the Company the number of shares of Common Stock, at the purchase
price per share, set forth in the Award Letter.
2.Acceptance by Optionee. The exercise of the Option is conditioned upon its
acceptance by the Optionee, thereby becoming a party to this Agreement, no later
than 60 days after the date of grant set forth in the Award Letter (the “Award
Date”).
3.Exercise of Option. Except as described in Section 4 below, the Option shall
vest and become exercisable (i) with respect to one-third of the Option (rounded
down to the nearest whole share), on the first anniversary of the Award Date,
(ii) with respect to one-third of the Option (rounded down to the nearest whole
share), on the second anniversary of the Award Date, and (iii) with respect to
the remainder of the Option, on the third anniversary of the Award Date; in each
case if the Optionee remains in continuous employment with the Company or an
affiliate of the Company until each such vesting date. Written notice of an
election to exercise any portion of the Option shall be given by the Optionee,
or his personal representative in the event of the Optionee’s death, in
accordance with procedures established by the Company as in effect at the time
of such exercise. At the time of exercise of the Option, payment of the purchase
price for the shares of Common Stock with respect to which the Option is
exercised must be made by one or more of the following methods: (i) in cash,
(ii) in cash received from a broker-dealer to whom the Optionee has submitted an
exercise notice and irrevocable instructions to deliver the purchase price to
the Company from the proceeds of the sale of shares subject to the Option, (iii)
by delivery to the Company of other Common Stock owned by the Optionee that is
acceptable to the Committee, valued at its Fair Market Value on the date of
exercise, or (iv) by certifying to ownership by attestation of such previously
owned Common Stock. If applicable, an amount sufficient to satisfy all minimum
Federal, state and local withholding tax requirements prior to delivery of any
certificate for shares of Common Stock must also accompany the exercise. Payment
of such taxes shall be made by the Company’s withholding of such number of
shares of Common Stock otherwise issuable upon exercise of the Option with a
fair market value equal to the amount of tax to be withheld.



--------------------------------------------------------------------------------



4.Exercise Following Termination of Employment.
(a)General.
(i) In the event of the Optionee’s retirement (as defined below) or death, or if
the Optionee’s employment with the Company and all affiliates terminates due to
disability, the outstanding portion of the Option shall continue to vest as
provided in this Agreement (without regard to any requirements regarding
continuous employment with the Company or an affiliate until such vesting date)
and remain outstanding and continue to be exercisable until the third
anniversary of the later of Optionee’s termination of employment or the
applicable vesting date, or, if sooner, the date the Option expires by its
terms.
(ii) If the Optionee voluntarily terminates his employment with the Company and
all affiliates as of a date that falls from July 1, 2020 to August 31, 2020,
upon not less than 60 days’ notice delivered to the Company between May 1, 2020
and June 30, 2020, the outstanding portion of the Option Award shall expire on
the date of such termination of employment, and shall not be exercisable after
the date of such termination, except that a pro rata portion of the Option shall
continue to vest as provided in this Agreement (without regard to any
requirements regarding continuous employment with the Company or an affiliate
until such vesting date) and remain outstanding and continue to be exercisable
until the third anniversary of the later of Optionee’s termination of employment
or the applicable vesting date, or, if sooner, the date the Option expires by
its terms. The portion of the Option which shall continue to vest and remain
exercisable following termination shall be calculated on a pro rata basis to
reflect the number of days between the grant date and the termination date
relative to the total number of days constituting each applicable vesting period
of the Option. The Optionee may elect to extend the applicable time period and
notice dates for his election to terminate employment described above by an
additional six months in each case, by providing written notice to the Company
on or prior to June 30, 2020.
(iii) If the Optionee’s employment with the Company and all affiliates
terminates for any reason other than those set forth in clause (i) or clause
(ii) above, the Option shall expire on the date of such termination of
employment, and no portion shall be exercisable after the date of such
termination. Notwithstanding the foregoing, if the Optionee’s employment with
the Company and all affiliates terminates for any reason other than those set
forth in clause (i) or clause (ii) above, and the termination takes place during
a blackout period or other period during which the Optionee is restricted from
trading the Company’s Common Stock, then the portion of the Option vested as of
such termination date shall expire 60 days after the close of such blackout or
other period, and thereafter, no portion shall be exercisable.
(b)Service on the Board Continues. Notwithstanding the foregoing, in the case of
an Optionee who is also a Director, if the Optionee’s employment with the
Company and all affiliates terminates for any reason, and the Optionee’s service
on the Board continues thereafter, the Optionee’s service on the Board will be
considered employment with the Company and the outstanding portion of the Option
shall continue to vest and remain exercisable in accordance with the Award
letter. Any subsequent termination of service on the Board will be considered
termination of employment, and exercisability of the Option will be determined
as of the date of such termination of service; provided, that, to the extent the
-2-

--------------------------------------------------------------------------------



Optionee would receive more favorable treatment under any of the previous
subsections of this Section 4, the Optionee shall be entitled to whichever
treatment is more favorable to the Optionee.
(c)Definitions. For purposes of this Section 4:
(i) “affiliate” means each entity with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, substituting “at
least 50%” instead of “at least 80%” in making such determination.
(ii) “disability” means (as determined by the Committee in its sole discretion)
the Optionee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which can be expected to last for a continuous
period of not less than twelve (12) months.
(iii) “retirement” means any voluntary or involuntary termination of Optionee’s
employment (or, in the event that Section 5(e) applies, Board service) with the
Company and any of its affiliates at any time after the Optionee has either (i)
attained the age of sixty (60) or (ii) attained age fifty-five (55) with ten or
more years of credited service, other than an involuntary termination for cause
or a termination due to Optionee’s death or disability.
(iv) “credited service” means the Optionee’s period of employment with the
Company and all affiliates since the most recent date of hire (including any
predecessor company or business acquired by the Company or any affiliate,
provided the Optionee was immediately employed by the Company or any affiliate).
Age and credited service shall be determined in fully completed years and
months, with each month being measured as a continuous period of thirty (30)
days.
(v) “cause” means the Optionee’s termination of employment due to unsatisfactory
performance or conduct detrimental to the Company or its affiliates, as
determined solely by the Company.
(d)General.
(i) The foregoing provisions of this Section 4 shall be subject to the
provisions of any written employment or severance agreement that has been or may
be executed by the Optionee and the Company or any of its affiliates, or any
written severance plan adopted by the Company or any of its affiliates in which
the Optionee is a participant, to the extent such provisions provide treatment
for vesting and exercise of the Option upon or following a termination of
employment that is more favorable to the Optionee than the treatment described
in this Section 4, and such more favorable provisions in such agreement or plan
shall supersede any inconsistent or contrary provision of this Section 4. For
the avoidance of doubt, to the extent any such agreement or plan provides for
treatment concerning vesting or exercise upon or following a termination of
employment that conflicts with the treatment described in this Section 4, the
Optionee shall be entitled to the treatment more favorable to the Optionee.
(ii) As a condition to receiving benefits upon retirement under this Section 4,
the Optionee must sign and return a separation agreement and general release, in
the form
-3-

--------------------------------------------------------------------------------



substantially similar to that required of similarly-situated employees of the
Company, within 45 days after the termination of the Optionee’s employment and
not revoke such release within the time permitted by law (which consideration
period and revocation period together may not exceed 60 days following
termination of the Optionee’s employment). Such release may require repayment of
any benefits under this Section 4 if the Optionee is later found to have
committed acts that would have justified a termination for Good Cause.
5.Rights as Stockholder. The Optionee shall not be entitled to any of the rights
of a stockholder of the Company with respect to the Option, including the right
to vote and to receive dividends and other distributions, until and to the
extent the Option is settled in shares of Common Stock.
6.Share Delivery. Delivery of any shares in connection with settlement of the
Award will be by book-entry credit to an account in the Optionee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Optionee (or his personal representative, beneficiary or
estate, as the case may be), in certificates in the name of the Optionee (or his
personal representative, beneficiary or estate).
7.Option Not Transferable. The Option may be exercised only by the Optionee
during his lifetime and may not be transferred other than by will or the
applicable laws of descent or distribution or pursuant to a qualified domestic
relations order. The Option shall not otherwise be assigned, transferred, or
pledged for any purpose whatsoever and is not subject, in whole or in part, to
attachment, execution or levy of any kind. Any attempted assignment, transfer,
pledge, or encumbrance of the Option, other than in accordance with its terms,
shall be void and of no effect.
8.Administration. The Option shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.
9.Restrictive Covenants.
(a)Definitions. The following definitions apply in this Agreement:
(i) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by the Optionee. Confidential Information includes, but is not limited
to: project files; product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.
-4-

--------------------------------------------------------------------------------



(ii) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic value
from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of “trade secret”
under applicable law, the latter definition shall control.
(iii) Neither Confidential Information nor Trade Secrets include general skills
or knowledge, or skills which the Optionee obtained prior to the Optionee’s
employment with the Company.
(iv) “Tangible Company Property” means: documents; reports; drawings; diagrams;
summaries; photographs; designs; specifications; formulae; samples; models;
research and development information; prototypes; tools; equipment; proposals;
files; supplier information; and all other written, printed, graphic or
electronically stored matter, as well as computer software, hardware, programs,
disks and files, and any supplies, materials or tangible property that concern
the Company’s business and that come into the Optionee’s possession by reason of
the Optionee’s employment, including, but not limited to, any Confidential
Information and Trade Secrets contained in tangible form.
(v) “Inventions” means any improvement, discovery, writing, formula or idea
(whether or not patentable or subject to copyright protection) relating to the
existing or foreseeable business interests of the Company or resulting from any
work performed by the Optionee for the Company. Inventions include, but are not
limited to, methods, devices, products, techniques, laboratory and field
practices and processes, and improvements thereof and know-how related thereto,
as well as any copyrightable materials and any trademark and trade name whether
or not subject to trademark protection. Inventions do not include any invention
that does not relate to the Company’s business or anticipated business or that
does not relate to the Optionee’s work for the Company and which was developed
entirely on the Optionee’s own time without the use of Company equipment,
supplies, facilities or Confidential Information or Trade Secrets.
(b)Confidentiality
(i) During the Optionee’s employment and for a period of five (5) years
thereafter, regardless of whether the Optionee’s separation is voluntary or
involuntary or the reason therefor, the Optionee shall not use any Tangible
Company Property, nor any Confidential Information or Trade Secrets, that comes
into the Optionee’s possession in any way by reason of the Optionee’s
employment, except for the benefit of the Company in the course of the
Optionee’s employment by it, and not in competition with or to the detriment of
the Company. The Optionee also will not remove any Tangible Company Property
from premises owned, used or leased by the Company except as the Optionee’s
duties shall require and as authorized by the Company, and upon termination of
the Optionee’s employment, all Confidential Information, Trade Secrets, and
Tangible Company Property (including all paper and electronic
-5-

--------------------------------------------------------------------------------



copies) will be turned over immediately to the Company, and the Optionee shall
retain no copies thereof.
(ii) During the Optionee’s employment and for so long thereafter as such
information is not generally known to the public, through no act or fault
attributable to the Optionee, the Optionee will maintain all Trade Secrets to
which the Optionee has received access while employed by the Company as
confidential and as the property of the Company.
(iii) The foregoing means that the Optionee will not, without written authority
from the Company, use Confidential Information or Trade Secrets for the benefit
or purposes of the Optionee or of any third party, or disclose them to others,
except as required by the Optionee’s employment with the Company or as
authorized above.
(iv) Nothing in this Agreement prevents the Optionee from providing, without
prior notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations.
(c)Inventions and Designs
(i) The Optionee will promptly disclose to the Company all Inventions that the
Optionee develops, either alone or with others, during the period of the
Optionee’s employment. All inventions that the Optionee has developed prior to
this date have been identified by the Optionee to the Company. The Optionee
shall make and maintain adequate and current written records of all Inventions
covered by this Agreement. These records shall be and remain the property of the
Company.
(ii) The Optionee hereby assigns any right and title to any Inventions to the
Company.
(iii) With respect to Inventions that are copyrightable works, any Invention the
Optionee creates will be deemed a “work for hire” created within the scope of
the Optionee’s employment, and such works and copyright interests therein (and
all renewals and extensions thereof) shall belong solely and exclusively to the
Company, with the Company having sole right to obtain and hold in its own name
copyrights or such other protection as the Company may deem appropriate to the
subject matter, and any extensions or renewals thereof. If and to the extent
that any such Invention is found not to be a work-for-hire, the Optionee hereby
assigns to the Company all right and title to such Invention (including all
copyrights and other intellectual property rights therein and all renewals and
extensions thereof).
(iv) The Optionee agrees to execute all papers and otherwise provide assistance
to the Company to enable it to obtain patents, copyrights, trademarks or other
legal protection for Inventions in any country during, or after, the period of
the Optionee’s employment. Such assistance shall include but not be limited to
preparation and modification (or both) of patent, copyright or trademark
applications, preparation and modification (or both) of any documents related to
perfecting the Company’s title to the Inventions, and assistance in any
litigation which may result or which may become necessary to obtain, assert, or
defend the validity of
-6-

--------------------------------------------------------------------------------



any such patent, copyright or trademark or otherwise relates to such patent,
copyright or trademark.
(d)Non-Solicitation. Throughout the Optionee’s employment and for twelve (12)
months thereafter, the Optionee agrees that the Optionee will not directly or
indirectly, individually or on behalf of any person or entity, solicit or
induce, or assist in any manner in the solicitation or inducement of: (i)
employees of the Company, other than those in clerical or secretarial positions,
to leave their employment with the Company (this restriction is limited to
employees with whom the Optionee has had contact for the purpose of performing
the Optionee’s job duties and responsibilities); or (ii) customers or
actively-sought prospective customers of the Company to purchase from another
person or entity products and services that are the same as or similar to those
offered and provided by the Company in the last two (2) years of the Optionee’s
employment (“Competitive Products”) (this restriction is limited to customers or
actively-sought prospective customers with whom the Optionee has material
contact through performance of the Optionee’s job duties and responsibilities or
through otherwise performing services on behalf of the Company).
(e)Non-Competition. Throughout the Optionee’s employment and for twelve (12)
months thereafter, whether terminated for any reason or no reason, Optionee will
not perform the same or substantially the same job duties on behalf of a
business or organization that competes with any line of business of the Company
for which Optionee has provided substantial services; provided, however, that
for the purpose of this paragraph “line of business” shall exclude any product
line or category that accounts for less than two percent (2%) of the
consolidated net sales of the Company or the Optionee’s new employer during the
last completed fiscal year prior to the termination of employment. Because the
Company’s business is worldwide in scope, it is reasonable for this restriction
to apply in every state in the United States and in every other country in which
Competitive Products under such line of business were or are sold or marketed.
(f)Non-Disparagement. Throughout the Optionee’s employment and for twelve (12)
months thereafter, whether terminated for any reason or no reason, the Optionee
agrees not to make any disparaging or negative statements regarding the Company
or its affiliated companies and its and their officers, directors, and
employees, or its and their products, or to otherwise act in any manner that
would damage the business reputation of the same. Nothing in this
non-disparagement provision is intended to limit your ability to provide
truthful information to any governmental or regulatory agency or to cooperate
with any such agency in any investigation.
(g)Enforcement
(i) The Optionee acknowledges and agrees that: (i) the restrictions provided in
this Section 10 of the Agreement are reasonable in time and scope in light of
the necessity for the protection of the business and good will of the Company
and the consideration provided to the Optionee under this Agreement; and (ii)
the Optionee’s ability to work and earn a living will not be unreasonably
restrained by the application of these restrictions.
-7-

--------------------------------------------------------------------------------



(ii) The Optionee also recognizes and agrees that should the Optionee fail to
comply with the restrictions set forth above, the Company would suffer
substantial damage for which there is no adequate remedy at law due to the
impossibility of ascertaining exact money damages. The Optionee therefore agrees
that in the event of the breach or threatened breach by the Optionee of any of
the terms and conditions of Section 10 of this Agreement, the Company shall be
entitled, in addition to any other rights or remedies available to it, to
institute proceedings in a federal or state court to secure immediate temporary,
preliminary and permanent injunctive relief without the posting of a bond. The
Optionee additionally agrees that if the Optionee is found to have breached any
covenant in this Section 10 of the Agreement, the time period provided for in
the particular covenant will not begin to run until after the breach has ended,
and the Company will be entitled to recover all costs and attorney fees incurred
by it in enforcing this Section 10 of the Agreement.
(iii) Optionee may transfer between Newell Brands subsidiaries, Divisions or
brands and/or assume different job duties during employment. In that case, these
Confidentiality and Non-Solicitation provisions shall automatically be assigned
to any other Company employer without any further action by Optionee and without
any additional consideration for this Agreement to be enforceable against
Optionee by Company.
10.Data Privacy Consent. The Optionee hereby consents to the collection, use and
transfer, in electronic or other form, of the Optionee’s personal data as
described in this Agreement by the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan. The Optionee understands that the Company and its affiliates hold
certain personal information about the Optionee, including, but not limited to,
name, home address and telephone number, date of birth, Social Security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock or stock units awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Optionee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”). The
Optionee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Optionee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Optionee’s country. The Optionee understands that the Optionee may request a
list with the names and addresses of any potential recipients of the Data by
contacting the local human resources representative. The Optionee authorizes the
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom the Optionee may elect to deposit any shares or other award acquired under
the Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage participation in the Plan. The
Optionee understands that the Optionee may, at any time, view Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the local human resources representative in
writing. The Optionee understands that refusing or withdrawing consent may
affect the Optionee’s ability to participate in the Plan. For more information
on the consequences of refusing to consent or
-8-

--------------------------------------------------------------------------------



withdrawing consent, the Optionee understands that the Optionee may contact his
or her local human resources representative.
11.Electronic Delivery. The Optionee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Award and any
other award made or offered under the Plan. The Optionee understands that,
unless earlier revoked by the Optionee by giving written notice to the Secretary
of the Company, this consent shall be effective for the duration of the
Agreement. The Optionee also understands that he or she shall have the right at
any time to request that the Company deliver written copies of any and all
materials referred to above at no charge. The Optionee hereby consents to any
and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Optionee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
12.Expiration of Option. Notwithstanding anything else set forth herein to the
contrary, this Agreement shall terminate, and the Option shall expire and be of
no further force or effect, on the date that is ten (10) years after the date of
grant, unless terminated earlier pursuant to the terms of this Agreement;
provided that the provisions of Sections 10-20 of this Agreement shall survive
any expiration or termination of this Agreement or the Option.
13.Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware. The Optionee agrees to submit to personal jurisdiction in the Delaware
federal and state courts, and all suits arising between the Company and the
Optionee must be brought in said Delaware courts, which will be the sole and
exclusive venue for such claims.


-9-

--------------------------------------------------------------------------------



14.Acknowledgment. BY ACCEPTING THE AWARD LETTER, THE OPTIONEE ACKNOWLEDGES THAT
THE OPTIONEE HAS READ, UNDERSTOOD AND AGREES TO ALL OF THE PROVISIONS OF THIS
AGREEMENT, AND THAT THE OPTIONEE WAS AFFORDED SUFFICIENT OPPORTUNITY BY THE
COMPANY TO OBTAIN INDEPENDENT LEGAL ADVICE AT THE OPTIONEE’S EXPENSE PRIOR TO
ACCEPTING THE AWARD LETTER.




NEWELL BRANDS INC.




By: _________________________
Name: Bradford R. Turner
Title: Chief Legal and Administrative Officer and Corporate Secretary




-10-